MEMORANDUM **
Alvin Atwater, Jr. appeals the sentence imposed following his guilty plea to one count of making a false statement in the acquisition of a firearm in violation of 18 U.S.C. § 922(g)(6). Atwater contends that the district court abused its discretion by denying him a downward departure to account for the disparity between federal and state penalties for making a false statement on a firearms application. We lack jurisdiction because the district court stated expressly that it was denying the departure in its discretion. United States v. Romero, 293 F.3d 1120, 1126-27 (9th Cir.2002). This appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *464courts of this circuit except as provided by Ninth Circuit Rule 36-3.